Citation Nr: 0843195	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  04-31 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the low back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran is shown to have served on active duty from March 
1968 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  The 
veteran filed a timely appeal of this determination to the 
Board.    

In the veteran's September 2004 substantive appeal on Form 9, 
the veteran requested a hearing before a Veterans Law Judge 
in Washington, DC.  The hearing was scheduled for October 29, 
2008.  The veteran did not appear for the hearing and, since 
that time, has not requested the opportunity to testify at 
another Board hearing.  Hence, the Board finds that the 
veteran's request to testify at a hearing has been withdrawn.  
See 38 C.F.R. § 20.702 (2008).  


FINDING OF FACT

The veteran did not have a chronic low back disorder or 
symptoms in service, including following complaint of low 
back pain in January 1972; arthritis of the spine did not 
manifest within one year of service separation in March 1972; 
the veteran did not have continuous low back symptoms 
following service separation; and the weight of the competent 
medical evidence demonstrates that a low back disability, to 
include degenerative disc disease of the lumbar spine with 
small compression fracture, L3, is not due to any event or 
incident of the veteran's period of active service.  


CONCLUSION OF LAW

A low back disability, to include degenerative disc disease 
of the lumbar spine with small compression fracture, L3, was 
not incurred in or aggravated by active service; nor may any 
arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in June 2003, February 2004, April 
2004, and May 2008, the veteran was furnished notice of the 
type of evidence needed in order to substantiate his claim, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran was 
provided with adequate notice of the evidence which was not 
of record, additional evidence that was necessary to 
substantiate the claim, and he was informed of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on his behalf.  In the present appeal, because 
the service connection claim is being denied, and no 
effective date or rating percentage will be assigned, the 
Board finds that there can be no possibility of any prejudice 
to the appellant under the holding in Dingess, supra.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service treatment records and reports, a VA examination, and 
statements submitted by the veteran and his representative in 
support of the claim.  Based on the foregoing, the Board 
concludes that there is no identified evidence that has not 
been accounted for with respect to the veteran's claim and 
that, under the circumstances of this case, VA has satisfied 
its duty to assist the veteran.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  

II.  Service Connection for Low Back Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.    

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this case, the medical evidence shows that the veteran has 
been diagnosed with degenerative disc disease of the lumbar 
spine with small compression fracture at L3.  Scoliosis was 
also noted to be present.  

The veteran's service treatment records indicate that the 
veteran complained of low back pain in January 1972.  This 
pain was indicated to have started while playing football.  
The veteran's service separation examination indicated that 
the veteran's back was normal.  He separated from service in 
March 1972.  

Years after service, an August 1995 MRI of the veteran's back 
revealed first degree spondylolisthesis L5-S1 and 
degeneration of the disc at L5-S1 without focal disc 
herniation.  In April 2004, the veteran was noted to have a 
diagnosis of compression fracture L2, grade 1 
spondylolisthesis, and pelvic rotation.  

In the May 2003 service connection claim, the veteran 
contends that he hurt his back in service in 1972, and that 
his current back trouble is a result of a back injury at that 
time.

In order to determine whether the veteran has a low back 
disability that is related to his active service, the veteran 
was afforded a VA examination dated in September 2006.  The 
VA examiner indicated that the veteran's claims file had been 
reviewed in connection with the examination and report.  The 
veteran's medical history was noted.  The examiner also noted 
that in 1998 the veteran had been seen for physical therapy 
regarding his back with a noted history of chronic low back 
pain and old fracture of L1 or L2.  The examiner also noted 
the veteran's military history, to include service in the 
Republic of Vietnam as a Marine infantryman carrying heavy 
loads and jumping from hovering helicopters with heavy packs.  
Complaints of pain after playing football in service were 
also noted.  

After examination in September 2006, the veteran was 
diagnosed by the VA examiner with degenerative disc disease 
of the lumbar spine with small compression fracture, L3.  
Scoliosis was also noted to be present.  With respect to 
whether this disability is related to the veteran's military 
service, the VA examiner wrote, "I cannot resolve this issue 
without resorting to mere speculation."  The VA examiner 
then noted that the veteran's service treatment records 
"reveal only one entry pertaining to back pain-injury then 
was felt minor, after football, with no subsequent follow-
ups.  Subsequent documentation relating to back pain was many 
years later when he was seen by chiropractor.  Veteran states 
activities while in combat and while in the marine corps 
could have caused the initial injury to the back."  The VA 
examiner indicated that the veteran's reported history was 
mostly subjective and was unsupported by other documentation, 
and there was no reasonable evidence that any of these 
injuries left significant residuals.  The VA examiner an 
opinion that the veteran's current back disability is related 
to in-service injury "would be purely based on 
speculation."                                         

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a low back disorder.  While the 
veteran's service treatment records indicate one complaint of 
low back pain in service, the veteran's separation 
examination was negative for any back trouble, and there is 
no indication of a back disability within one year after 
service.  Such evidence shows no chronic low back symptoms or 
disability in service, and no continuous post-service low 
back symptoms.  Instead, the evidence shows post-service 
onset of low back disability beginning sometime in the early 
to mid 1990s.  

Finally, the weight of the competent medical evidence 
demonstrates that the veteran's currently diagnosed low back 
disability is not related to service.  While the veteran may 
feel that he has a back disability that is related to his 
service, as a lay person, he is not shown to be competent to 
render a medical diagnosis or opinion as to medical etiology; 
such matters requiring medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The veteran is competent to testify to a continuity 
of symptomatology since service, but medical expertise would 
be required to link that symptomatology to the current 
disability.  Id, cf. Barr v. Nicholson, 21 Vet. App. 303 
(2007) (holding that in some cases a veteran's report of a 
continuity of symptomatology can establish a nexus between an 
in-service disease or injury and current disability).  



Accordingly, on this record, a preponderance of the evidence 
is against the claim for service connection for a low back 
disability, to include degenerative disc disease of the 
lumbar spine with small compression fracture, L3; therefore, 
the claim for service connection for low back disability must 
be denied.  


ORDER

Service connection for a low back disability, to include 
degenerative disc disease of the lumbar spine with small 
compression fracture, L3, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


